Citation Nr: 0714462	
Decision Date: 05/15/07    Archive Date: 06/01/07

DOCKET NO.  01-03 542A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
a left ankle disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1994 to August 
1998.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2003 rating decision of the 
Philadelphia, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

In February 2002, the veteran was afforded a hearing before a 
Decision Review Officer (DRO) at the Philadelphia RO.  A 
transcript of this hearing is of record.

The veteran's appeal was previously before the Board in 
November 2006, at which time the Board remanded the case for 
further action by the originating agency.  The case has been 
returned to the Board for further appellate action.


FINDING OF FACT

The veteran's left ankle disability results in limitation of 
motion that more nearly approximates moderate than marked; 
the ankle is not ankylosed.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent 
for a left ankle disability have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.14, 4.40, 4.45, 
4.71a, Diagnostic Codes 5270, 5271 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
appellant with the notice required under the VCAA by letter 
mailed in November 2006, subsequent to its initial 
adjudication of the claim.  Although the originating agency 
did not specifically request the appellant to submit all 
pertinent evidence in his possession, it did inform him of 
the evidence that would be pertinent and requested him to 
submit such evidence or provide VA with the information and 
authorization necessary for VA to obtain the evidence on the 
veteran's behalf.  Therefore, the Board believes that the 
veteran was on notice of the fact that he should submit any 
pertinent evidence in his possession.  In addition, he was 
provided appropriate notice concerning the effective-date and 
disability-evaluation elements of his claim in a letter 
mailed in May 2006.  

The record also reflects that the veteran has been afforded 
appropriate VA examinations (in January 1999, November 2002, 
and March 2006) and that the originating agency has obtained 
the veteran's service medical records and post-service 
treatment records.  Neither the veteran nor his 
representative has identified any outstanding evidence that 
could be obtained to substantiate the claim.  The Board is 
also unaware of any such evidence.  Therefore, the Board is 
satisfied that VA has complied with the duty to assist 
requirements of the VCAA and the pertinent implementing 
regulation.

After providing the required notice and completing any 
indicated development of the record, the originating agency 
readjudicated the veteran's claim on a de novo basis in 
January 2007.  There is no indication in the record or reason 
to believe that the ultimate decision of the originating 
agency would have been different had complete VCAA notice 
been provided at an earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  

Accordingly, the Board will address the merits of the 
veteran's claim.


Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2005) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disability.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to the disability.

In response to a 1998 claim for service connection, the 
veteran was provided a VA examination in January 1999.  He 
complained of left ankle pain following a September 1996 
motor vehicle accident.  Upon physical examination, the left 
ankle demonstrated normal contour.  There was no tenderness.  
Range of motion was normal with no laxity and plantar flexion 
to 35 degrees and dorsiflexion to 25 degrees.  The diagnosis 
was left ankle with full range of motion and no deformity.  

The veteran was provided a second VA examination in November 
2002.  Upon physical examination, the left ankle had normal 
contour.  Plantar flexion was measured to 20 degrees with 
dorsiflexion to 25 degrees.  There was no evidence of 
fatigability or incoordination.  The examiner found that the 
veteran was prone to fluctuations of severity in his ankle 
disability.  The diagnosis was a history strongly suggestive 
of a left ankle sprain/strain.

In a November 2003 rating decision, service connection and a 
10 percent disability rating were assigned for the veteran's 
left ankle disability, effective August 23, 1998.  

The veteran was afforded his most recent VA examination to 
determine the severity of his left ankle disability in March 
2006.  He described achiness and stiffness in the ankle and 
presented wearing a bandage.  The veteran reported that he 
could walk up to a mile and did not have a significant 
history of flare-ups.  Plantar flexion was measured to 25 
degrees and dorsiflexion to 20 degrees, limited by pain. With 
repetitive use there as no additional loss or range of motion 
due to pain, fatigue, weakness, or incoordination.  There was 
no instability of the left ankle.  The diagnosis was chronic 
left ankle sprain and strain.


Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity are for consideration.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

Normal ranges of ankle motions are 0 to 20 degrees for 
dorsiflexion and 0 to 45 degrees for plantar flexion.  38 
C.F.R. § 4.71, Plate II (2006).  

A 30 percent rating is warranted for ankylosis of the ankle 
in plantar flexion between 30 and 40 degrees, or ankylosis in 
dorsiflexion between 0 and 10 degrees.  A 40 percent rating 
requires ankylosis in plantar flexion at more than 40 
degrees, or in dorsiflexion at more than 10 degrees or with 
abduction, adduction, inversion or eversion deformity.  
38 C.F.R. § 4.71a, Diagnostic Code 5270.

A 10 percent rating is warranted for moderate limitation of 
motion of an ankle and a 20 percent rating is warranted for 
marked limitation of motion of an ankle.  38 C.F.R. § 4.71a, 
Diagnostic Code 5271.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b).


Analysis

As a preliminary matter, the Board notes that the medical 
evidence of record clearly establishes that the veteran's 
left ankle is not ankylosed.  While there is some limitation 
of motion, the veteran retains useful motion of his left 
ankle, and therefore Diagnostic Code 5270 for ankle ankylosis 
is not for application.

Based on review of the medical evidence of record, the Board 
finds that a disability evaluation in excess of 10 percent 
for the veteran's left ankle disability is not warranted.  
With respect to limitation of motion, the greatest degree of 
functional impairment was measured at the November 2002 VA 
examination.  Plantar flexion was measured to 20 degrees and 
dorsiflexion was measured to 25 degrees.  While plantar 
flexion was less than normal, dorsiflexion was full, and has 
been full at all the veteran's VA examinations.  In addition, 
the veteran has not reported significant flare-ups of pain 
and there have been no findings of additional loss of range 
of motion due to pain, fatigue, weakness, or incoordination 
upon repetitive testing.  Therefore, the Board finds that the 
limitation of motion of the veteran's left ankle more nearly 
approximates moderate than marked.  Accordingly, an increased 
rating is not warranted under Diagnostic Code 5271 for 
limitation of motion.

	(CONTINUED ON NEXT PAGE)


The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran.  The Board has found no 
section that provides a basis upon which to assign a higher 
disability evaluation or a separate compensable disability 
evaluation.  

The Board also finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
this service-connected disorder, that would take the 
veteran's case outside the norm so as to warrant an 
extraschedular rating.  Therefore, referral by the RO to the 
Chief Benefits Director of VA's Compensation and Pension 
Service, under 38 C.F.R. § 3.321, is not warranted.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996).

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the claim.



ORDER

Entitlement to an initial rating in excess of 10 percent for 
a left ankle disability is denied.




____________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


